Title: Orders to Captain John Thornton, 9 January 1777
From: Washington, George
To: Thornton, John



[Morristown, 9 January 1777]

You are to appoint proper Officers to command such of your Regiment as are here and in the vicinity of this place—who are to collect them together—and also to take charge of the sick & see they are properly

taken care of & provided for. You are also to appoint & send an Officer to collect such of the Men belonging to the Regiment as were left on the East side of Hudsons River, who is to return with them to Head Qrs or Philadelphia & there wait for further orders giving me notice of his arrival. When you have done these things you are to repair with such other Officers as may not be wanting to command the Men left here, to Colo. George Weedon & receive such orders & instructions as he may think necessary to give, which you are to Obey. Given at Morristown this 9th day of January Anno Domini 1777.

Go: Washington

